Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Italian parent Application No. IT102018000009245, filed on 10/08/2018 was received with the present application.

Election/Restriction

Claims 1-12 are allowable and are directed to elected invention I (drawn to a bicycle gearshift). The restriction requirement between inventions I-II, as set forth in the Office action mailed on 03/03/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). However, claims 13-15, which are directed to non-elected invention II (drawn to a method of carrying out a gearshifting in a bicycle), remain withdrawn from consideration because they do not require all the limitations of an allowable claim. Examiner additionally notes that applicant has chosen to cancel claims 13-15 in the amendments filed on 04/28/2022.
 
REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claims 1-12 are allowed.
Claims 13-15 were canceled by the applicant in the amendments filed on 04/28/2022.

The prior art of record, either individually or in combination, fail to teach or suggest, a bicycle gearshift having the collective structure recited within independent claim 1. More specifically, a bicycle gearshift comprising: an articulated quadrilateral linkage with a base body that is connected to a bicycle frame through a fixing group, and a mobile body that is connected to said base body via a pair of connecting rods; a chain guide connected to the mobile body and configured to displace in an axial direction (i.e. primary displacement) with respect to an axis of a cogset when the articulated quadrilateral linkage is deformed by a gearshift actuator; the fixing group including a pin body for mounting the base body to the bicycle frame, and a mechanism for changing the angular position between the base body and the bicycle frame when the chain guide displaces in an axial direction (i.e. primary displacement) with respect to an axis of a cogset; the mechanism having a rotary body coupled to said pin body so as to rotate said pin body about its own axis relative to the base body, a pin designed to be rotated by the gearshift actuator, and transmission arranged between the pin and the rotary body; wherein, said transmission provides a variable gear ratio for the primary displacement the chain guide.
Pasqua et al. (U.S. PGPUB 2014/0243130A1) appears to be the closest related prior art to applicant’s claimed invention. Where teach (Figures 1-3b, 6b and 7b) a bicycle gearshift (bicycle gearshift 10) comprising: an articulated quadrilateral linkage (four-bar linkage 11) with a base body (base body 12) and a mobile body (mobile body 14) connected together through a pair of connecting rods (first connecting rod 13 and second connecting rod 15) articulated to the base body (base body 12) and to the mobile body (mobile body 14); a fixing group (first attachment group 23) that connects the base body (base body 12) to a bicycle frame (frame 20); a chain guide (chain guide 21) mounted on the mobile body (mobile body 14); the articulated quadrilateral linkage (four-bar linkage 11) being associated with a gearshift actuator (gearshift actuation means 28) that deforms the articulated quadrilateral linkage (four-bar linkage 11) so as to determine a displacement of the mobile body (mobile body 12) with respect to the base body (base body 14) and consequently a primary displacement of the chain guide (chain guide 21) in an axial direction with respect to an axis (axis ‘A’) of a cogset (plurality of sprockets 33); the fixing group (first attachment group 23) including a pin body (pin body 24a/ 24b) that fixes the base body (base body 12) to the bicycle frame (frame 20), and a mechanism (kinematic mechanism 45) for changing a relative angular position between the base body (base body 12) and the bicycle frame (frame 20) as a function of the primary displacement of the chain guide (chain guide 21); the mechanism (kinematic mechanism 45) including a rotary body (rotary body 46) connected to the pin body (pin body 24a/ 24b) such that a rotation of the rotary body (rotary body 46) determines a rotation of the pin body (pin body 24a/ 24b) relative to the base body (base body 12) about an axis (axis ‘C’) of said pin body (pin body 24a/ 24b), a pin (pin element 16) set in rotation by the gearshift actuator (gearshift actuation means 28), and a transmission (toothed sector 46a of the rotary body 46 and pinion 47) between the pin (pin element 16) and the rotary body (rotary body 46) (see also paragraphs 0063-0091). However, Pasqua et al. does not explicitly disclose, said transmission (toothed sector 46a of the rotary body 46 and pinion 47) having a variable gear ratio. Both Pasqua et al. (U.S. PGPUB 2014/0243130A1) and Pasqua (U.S. Patent 2018/0170481A1), additionally teach a bicycle gearshift that is substantially similar to applicant’s claimed bicycle gearshift. Nevertheless, said references also fail to explicitly propose or render obvious a transmission provided between the pin and the rotary body of the mechanism in the fixing group of a bicycle gearshift, precisely configured to achieve a variable gear ratio along with the remaining collective structural and functional arrangement of the bicycle gearshift described within claim 1. Examiner further notes, that applicant has set forth exact reasonings in the specification for providing a bicycle gearshift with a transmission having such a variable gear ratio; while the prior doesn’t seem to allude to or offer any evidence that show such a functional configuration was conceived prior to applicant’s claimed invention. Consequently, claim 1 limitations appears to include allowable subject matter over cited prior art disclosers; specially when said limitations are viewed in light of applicant’s specification. 
Accordingly, the bicycle gearshift claimed by the applicant within claims 1-12 is determined to be allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                                /MICHAEL R MANSEN/                                                                             Supervisory Patent Examiner, Art Unit 3654